Citation Nr: 1615674	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral metatarsalgia.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 1943 to August 1944.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The Veteran testified before a Decision Review Officer in January 2013 and September 2014.  Transcripts of those hearings are of record.

In March 1945, the Veteran filed a claim of entitlement to service connection for a bilateral foot disorder, and in April 1945, service connection was denied for bilateral pes planus.  The Veteran most recently filed a claim to reopen service connection for a foot disorder in October 2009.  In a January 2013 rating decision, the RO declined to reopen the issue of entitlement to service connection for "pes planus with metatarsalgia," and the Veteran perfected an appeal.  In November 2015, the Board noted that pes planus and metatarsalgia are evaluated under different Diagnostic Codes and concluded that a service connection claim for metatarsalgia was a separate and distinct claim from the previously denied claim for pes planus.  See Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently).  The Board ultimately declined to reopen the service connection claim for pes planus, but remanded the issue of entitlement to service connection for metatarsalgia for additional development and adjudication on the merits.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In January 2016, the Veteran filed a motion for reconsideration of the Board's November 2015 decision.  That motion will be addressed in a separate manner.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current metatarsalgia is related to service.  In support  of this, he contends that he was unable to complete marches and other training exercises during service due to foot pain.  He further contends that he has experienced continuous foot pain since his discharge from active duty.

Service treatment records show mildly symptomatic second degree pes planus noted on physical examination upon the Veteran's entrance into active duty.  A December 1943 service treatment record indicates that the Veteran received low quarter shoes due to metatarsalgia.  An August 1944 physical examination report indicates that the Veteran had first degree pes planus upon his discharge from active duty.  

A private treatment report from the Veteran's podiatrist in July 2012 noted  metatarsalgia. 

As the record shows a diagnosis of metatarsalgia during service and a current diagnosis of metatarsalgia, the Board finds that a VA examination with opinion      is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for metatarsalgia.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA podiatry examination.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Based on the clinical examination and a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's metatarsalgia diagnosed during the course of his claim is a maturation of the metatarsalgia noted in service or is otherwise related to his active duty service.  

A complete rationale for all opinions must be provided.      If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation (i.e. lack of records, limits of medical knowledge, etc.).  

3.  After completing the above action, and any other development deemed necessary, the claim for service connection for metatarsalgia must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




